MEMORANDUM **
Sukhwinder Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen his removal proceedings to apply for asylum and withholding of removal based on changed circumstances arising in India. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion, Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005), and we deny the petition for review.
The BIA did not abuse its discretion in denying Singh’s motion to reopen in light of his previous material misrepresentations to the Department of Homeland Security, formerly the Immigration and Naturalization Service, and his unexplained delay in filing his motion to reopen. See 8 C.F.R. § 1003.2(a).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.